In a negligence action to recover damages for injury to property, the plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Coppola, J.), dated October 10, 1989, as denied their motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
It is well settled that in order to successfully resist a motion for summary judgment, the opposing party must produce evidentiary proof in admissible form sufficient to establish the existence of material issues of fact which require a trial (see, Zuckerman v City of New York, 49 NY2d 557, 562). The defendants’ papers in opposition, including evidentiary attachments, sufficiently demonstrate the existence of a triable issue of fact as to which of the defendants was responsible for heating certain premises and whether a negligent failure to do so caused damage to the plaintiffs (see, Zuckerman v City of New York, supra, at 563; MTB Computer Corp. v Chase Manhattan Bank, 135 AD2d 616).
We have examined the plaintiffs’ remaining contentions and find them to be without merit. Bracken, J. P., Kunzeman, Kooper and Harwood, JJ., concur.